                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NORTH DAKOTA

USI Insurance Services LLC,                   )
                                              )
               Plaintiff,                     )       ORDER
                                              )
       vs.                                    )
                                              )
Lesley Bentz, Ashley Farthing, Daniel         )
Werner, Jared Fischer, Martin Fischer,        )       Case No. 1:18-cv-255
and Choice Financial Group,                   )
                                              )
               Defendants.                    )


       On July 8, 2021, defendants contacted the court vial emailed letter to advise of a discovery

dispute between the parties and to request a status conference pursuant D.N.D. Civ. L.R..37.1(B).

Pursuant to this letter and subsequent communication the parties have had with the court via letter,

see e.g. Doc. No. 191, and email, the court ORDERS as follows:

       1.      The court shall scheduled a status conference re the discover dispute with the parties

               by telephone on July 30, 2021, at 9:00 AM. To participate in the status conference,

               the parties should call (887) 810-9415 and enter access code 8992581.

       2.      The parties’ respective expert disclosure deadlines shall be extended twenty-eight

               (28) days, with the understanding that they may be extended further following the

               status conference on July 30, 2021. Accordingly, plaintiff’s expert disclosures are

               due by August 23, 2021. Defendants’ expert disclosure are due by October 27,

               2021.

       Dated this 12th day of July, 2021.

                                                      /s/ Clare R. Hochhalter
                                                      Clare R. Hochhalter, Magistrate Judge
                                                      United States District Court
